



Exhibit 10.6


AMENDMENT TO EMPLOYMENT AGREEMENT


    
This AMENDMENT TO EMPLOYMENT AGREEMENT is entered into this 21st day of August,
2017, between CNO Services, LLC (the “Company”) and Matthew J. Zimpfer
(“Executive”).


Recitals


A.The Company and Executive entered into an Amended and Restated Employment
Agreement dated as of January 12, 2015 (the “Agreement”).


B.The Company and Executive desire to amend the Agreement as set forth herein.
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged:




1.
Section 2 of the Agreement is hereby amended solely to change the ending date of
the Term from June 30, 2017 to June 30, 2020. All other provisions of Section 2
of the Agreement shall remain unchanged.



2.
The third sentence of Section 5(b) of the Agreement is hereby amended solely to
change “2017 bonus” to “2020 bonus.” All other provisions of Section 5(b) of the
Agreement shall remain unchanged.



3.
The first two sentences of Section 10(c) of the Agreement are hereby amended in
their entirety to read as follows:



Executive’s employment may be terminated in a Control Termination. A “Control
Termination” shall mean any termination by the Company (or its successor), of
Executive’s employment for any reason, or by Executive With Reason as so
defined, within six months in anticipation of or within two years following a
Change in Control.


All other provisions of Section 10(c) of the Agreement shall remain unchanged.


4.
The first sentence of Section 11(d) of the Agreement is hereby amended in its
entirety to read as follows:



In the event that Executive is terminated by the Company (or its successor) in a
Control Termination as so defined, or if Executive






--------------------------------------------------------------------------------





terminates his employment With Reason in a Control Termination, then the Company
shall pay Executive within 30 days of the Termination Date the Accrued Amounts.




All other provisions of Section 11(d) of the Agreement shall remain unchanged.


All provisions of the Agreement not amended hereby shall remain in full force
and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.


CNO SERVICES, LLC


By:
/s/ Edward J. Bonach
 
Edward J. Bonach
 
Chief Executive Officer



 
/s/ Matthew J. Zimpfer
 
Matthew J. Zimpfer
 
 





2